418 F.2d 1249
164 U.S.P.Q. 481
LEO FEIST, INC., Mills Music, Inc., Shapiro, Bernstein &Co., Inc., DeSylva, Brown & Henderson, Inc., andPeer International Corporation,Plaintiffs-Appellants,v.APOLLO RECORDS N.Y. CORP., Mastertone Recording Studios,Inc., Gene Sayet, Sidney Feldman, George Albertand Carl LeBow, Defendants-Appellees.
No. 223, Docket 33724.
United States Court of Appeals Second Circuit.
Argued Dec. 1, 1969.Decided Dec. 31, 1969.

Julian T. Abeles, Abeles & Clark, New York City, for plaintiffs-appellants.
Samuel A. Zimbalist, Johnson, Zimbalist & Tennen, New York City, for Apollo Records, George Albert and Carl LeBow.
M. Warren Troob, New York City, Frederic A. Johnson, New York City, of counsel, for Mastertone Recording Studios, Gene Sayet and Sidney Feldman.
Before WATERMAN, HAYS and FEINBERG, Circuit Judges.
PER CURIAM:


1
We affirm the judgment below and each of the several awards to the several plaintiffs-appellants contained therein upon the considered opinion, findings of fact, and conclusions of law filed by Judge Levet, reported at 300 F.Supp. 32 (SDNY 1969).